Citation Nr: 1137000	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-36 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for lumbosacral strain with degenerative spondylosis and spurring.  

2.  Entitled to VA disability compensation under 38 U.S.C.A. § 1151 for additional disability caused by surgical treatment for basal carcinoma by the Department of Veterans Affairs in June and December 2002. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1972 to April 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

Although the Veteran did not submit a timely substantive appeal after being provided with a statement of the case in May 2009, the RO has continued to process the claim as if on appeal.  Accordingly, based on the actions of the RO, the Board will review the claim.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

On the claim for increase, since the last VA examination in December 2008, the Veteran testified that his back disability has increased in severity and is productive of objective neurological abnormalities, including bladder impairment.  As the Veteran's testimony suggests a material change in the disability since the Veteran was last examined by VA, a reexamination is necessary under 38 C.F.R. § 3.327.





On the claim pursuant to 38 U.S.C.A. § 1151, the Veteran asserts that as a result of VA surgical treatment for basal cell carcinoma in June and December 2002, he developed additional disability due to nerve damage which causes pain and numbness in the area of the surgical site.  As the evidence of record is insufficient to decide the claim, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Request VA records since November 2005. 

2.  Request records from the Social Security Administration.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

3.  Afford the Veteran a VA examination by a neurologist to determine:

a).  Whether the Veteran has any neurological abnormalities associated with the service-connected lumbosacral spine disability, including erectile dysfunction and bladder impairment, and whether there is other motor or sensory loss to include identification of the affected nerve and the degree of any incomplete paralysis established by electrodiagnostic testing.

b).  Whether the Veteran has additional disability at the site of the removal of basal cell carcinoma by VA in June and in December 2002.  





If the Veteran did incur additional disability due to VA's surgical treatment in June and December 2002, the VA examiner is asked whether the additional disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the surgical treatment, that is, did VA fail to exercise the degree of care that would be expected of a reasonable healthcare provider; 

If the additional disability was not due to fault on the part of VA, was the additional disability an event not reasonably foreseeable, that is, the additional disability was one that a reasonable healthcare provider would not have considered to be an ordinary risk of the treatment provided.

The Veteran's claims file must be reviewed by the examiner in conjunction with the examination. 

4.  After the development has been completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


